ALD-345                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2788
                                       ___________

                            IN RE: ERNEST WOODALL,
                                                   Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 2-11-cv-00607)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     July 14, 2016

            Before:    AMBRO, SHWARTZ and NYGAARD, Circuit Judges


                              (Opinion filed: July 25, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Ernest Woodall has filed a petition for a writ of mandamus asking us to vacate a

judgment of the District Court. We will deny the petition.

       Woodall is a Pennsylvania prisoner serving an aggregate sentence of 32 to 80

years of imprisonment for four attempted murders. He previously filed a federal habeas


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
petition addressed to his convictions, and the District Court denied it. Woodall claimed,

among other things, that a delay in bringing him to trial violated his rights under the

speedy trial provisions of the Interstate Agreement on Detainers (“IAD”). The District

Court denied that claim on the merits after deferring to the ruling of the Pennsylvania

Superior Court, which had rejected it on Woodall’s direct appeal. Woodall appealed

from the denial of his habeas petition, and we denied a certificate of appealability

(“COA”). Woodall later filed a mandamus petition asking us to direct the District Court

to address purportedly unresolved issues regarding his IAD claim. We denied that

petition as well. See In re Woodall, 592 F. App’x 75, 76 (3d Cir. 2015).

       At issue here is an amended motion that Woodall later filed under Rule 60(b) of

the Federal Rules of Civil Procedure. Woodall raised a new legal theory in support of his

IAD claim, but he did not rely on any new facts or new law. This time, Woodall argued

that the District Court’s judgment denying his IAD claim was void because it relied on

findings and conclusions that the Pennsylvania Superior Court lacked jurisdiction to

make. For relief, he requested that the District Court vacate its previous judgment and

“remand” this matter to the Superior Court, presumably for another direct appeal.

       The District Court denied Woodall’s Rule 60(b) motion on alternative grounds,

including that it constituted a second or successive habeas petition that this Court had not

authorized it to consider. The District Court also denied a COA and advised Woodall of

his right to seek review by this Court. Woodall, however, did not file a notice of appeal.

Instead, he has filed with this Court a petition for a writ of mandamus and injunctive and

declaratory relief. Woodall requests that we vacate the District Court’s order denying his

                                              2
Rule 60(b) motion and that we too “remand” this matter to the Superior Court for further

consideration of his IAD claim.

       We will deny the petition. Mandamus is an extraordinary remedy that we have the

discretion to grant only when the petitioner has a “clear and indisputable” right to relief

and no other adequate means to obtain it. In re Kensington Int’l Ltd., 353 F.3d 211, 219

(3d Cir. 2003). Mandamus is not a substitute for appeal. See id. In this case, Woodall

seeks relief that he could have sought by filing a notice of appeal. If he had done so, then

we would have considered whether to issue a COA and to allow his appeal to proceed.

See Morris v. Horn, 187 F.3d 333, 340-41 (3d Cir. 1999). Woodall did not file a notice

of appeal, however, and his time to do so now has expired.

       We decline to construe Woodall’s mandamus petition as itself a notice of appeal.

Although it would be timely if so construed,1 and although Woodall requests relief in the

nature of appellate relief, he knows how to file a notice of appeal as he has done before.

Woodall also is aware of the requirement that he obtain a COA to appeal. The District

Court advised him both of that requirement and his ability to appeal to this Court, but

Woodall elected not to appeal and seek a COA from us. Instead, he filed his mandamus


1
 The District Court denied Woodall’s Rule 60(b) motion by order entered March 29,
2016. Woodall filed “objections” to that ruling dated April 19, 2016, and we construe his
objections as a timely Rule 59(e) motion that tolled the time to appeal. See Fed. R. Civ.
P. 59(e); Fed. R. App. P. 4(a)(4). The District Court overruled those objections on May
6, 2016, and Woodall dated his mandamus petition less than 30 days later on June 1,
2016. See Fed. R. App. P. 4(a)(1)(A). We note his assertion that he did not receive a
copy of the District Court’s March 29 order until April 25. That alleged circumstance did
not prevent Woodall from filing a timely notice of appeal, and he has not argued
otherwise.


                                              3
petition and expressly argued that this Court should exercise its “supervisory powers” to

vacate the District Court’s judgment. (Mandamus Pet. at 3.)

       Even if we were to construe Woodall’s petition as a notice of appeal, however, we

would further construe it as a request for a COA and deny it. The District Court properly

determined that Woodall’s Rule 60(b) motion constitutes an unauthorized second or

successive habeas petition because it advances a claim and seeks relief on the merits.

See Gonzalez v. Crosby, 545 U.S. 524, 530-31 (2005). Indeed, the only mechanism to

“remand” this matter to the Superior Court for further proceedings on Woodall’s IAD

claim would be to issue a conditional writ of habeas corpus ordering his release from

prison unless the Superior Court affords him a new direct appeal. That is the relief that

Woodall appears to seek.

       Thus, Woodall was required to obtain our authorization to proceed with the claim

advanced in his Rule 60(b) motion. He did not obtain our authorization, so the District

Court lacked jurisdiction to consider it on the merits. See Robinson v. Johnson, 313 F.3d

128, 139-40 (3d Cir. 2002). Jurists of reason would not debate that conclusion. See

Slack v. McDaniel, 529 U.S. 473, 484 (2000).2

       For these reasons, Woodall’s mandamus petition will be denied




2
  The District Court could have transferred the motion to us to be treated as an application
under 28 U.S.C. § 2244 to file a second or successive habeas petition, but there was no
reason for it to do so because Woodall’s motion did not rely on any new facts or new law
potentially permitting him to proceed under § 2244(b)(2).
                                             4